DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (8,140,206) in view of Schatz (3,508,138) and Usoro et al. (US 2009/0098976).
	Regarding claim 1, Bailey discloses an electric propulsion system, comprising: 
	an internal combustion engine (202), coupled to drive an AC generator (204; see e.g., Col. 4, lines 1-3);
	a power controller (controller 500 via rectifier 206) to convert AC power supplied by the AC generator into DC power (see Col. 5, lines 24-25);

	Bailey does not disclose that the windings of the generator can be switched between a parallel and series configuration, nor does Bailey recite what type of communication circuitry is used to interconnect its controllers.
	Schatz teaches another AC generator for a motor vehicle that is driven by an internal combustion engine (see Abstract). The generator includes two or more windings/coils that are configurable to be optionally coupled together in parallel or in series (see e.g., Col. 2, lines 8-111 and lines 21-32 describing how the AC generator’s windings can be selective coupled via switches such that they are either arranged in series or in parallel to improve economy when transitioning between slow speeds, such as idling, and high speeds - see Col. 1, lines 23-61).
	Usoro teaches a control scheme for a hybrid powertrain wherein the control circuitry for the controller (40) can be fiber optic cables (see ¶0020).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the propulsion system of Bailey to  incorporate the generator having switched serial/parallel windings as taught by Schatz and to use fiber optic cabling to communicatively couple its controller to subcomponents/controls as taught by Usoro to arrive at the claimed device since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (substituting one known generator type and communication cable for another) with no change in their respective functions (generating AC power for the vehicle and transmitting control signals through the vehicle subsystems), and the combination yielded nothing more than predictable results (e.g., a generator that can more efficiently deliver power to the vehicle subsystems and allows for the precision provided via the digital signal transmitted over fiber optic lines).
	Regarding claim 2, Bailey further discloses that the controller changes the power of the generator by adjustment of its excitation signal (see Col. 9, lines 57-59).
	Regarding claim 3, Bailey further discloses that encoders are used to monitor motor speed (see Col. 8, lines 45-52).
	Regarding claim 4.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Schatz and Usoro as applied to claim 1 above, and further in view of Kobayashi et al. (8,880,261).
	Regarding claim 5, Bailey does not disclose that the power to individual motors can be varied.
	Kobayashi teaches electric motor control for vehicles having each electric motor (1,4) is configured to vary an individual power provided by the torque controller (16) to output different torques when slip is detected (see e.g., Col. 5, lines 26-34).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to modify the system of the Bailey combination to vary the power/torque signal to the motors as taught by Kobayashi to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., controlling the torque being applied by a vehicle motor based on whether a wheel slip condition is detected) to known devices (e.g., vehicles with individual electric drive motors) ready for improvement to yield predictable results (e.g., -------a vehicle having improved control).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the amendment to the claims necessitated further searching of the prior art which 
	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618